Order filed April 2, 2012




                                               In The
                         Fourteenth Court of Appeals
                                      ____________
                                     14-11-00019-CR
                                     14-11-00020-CR
                                      ____________
                             ERIC DEWAYNE WATTS, Appellant
                                            V.
                              THE STATE OF TEXAS, Appellee

                         On Appeal from the Co Crim Ct at Law No 15
                                     Harris County, Texas
                          Trial Court Cause No. 1666129 and 1693626

                                  CORRECTION ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibit #18.

       The clerk of the Co Crim Ct at Law No 15 is directed to deliver to the Clerk of this court
the original of State's exhibit #18, on or before April 9, 2012. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's exhibit
#18, to the clerk of the Co Crim Ct at Law No 15.




                                                        PER CURIAM